NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


LORENZO MARQUEZ,                 )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-4929
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; J. Frank Porter, Judge.

Michelle Walsh of Law Offices of Michelle
Walsh, P.A., Miami, for Appellant.


PER CURIAM.


              Affirmed.


NORTHCUTT, LaROSE, and ATKINSON, JJ., Concur.